Citation Nr: 1607344	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-27 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Lexington, Kentucky


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on December 20, 2010, at the St. Joseph Hospital.

(The issues of entitlement to service connection for right hip disability and bilateral pes planus. and to  an increased rating for duodenal ulcer are addressed in a separate  Board decision being issued simultaneously).

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from February 1973 to November 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2012 decision in which the VAMC in Lexington, Kentucky denied payment or reimbursement for medical expenses incurred in connection with treatment provided on December 20, 2010 at St. Joseph Hospital, determining that VA facilities were feasibly available.  In June 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012.

This appeal has been processed utilizing the Virtual VA and Veterans Benefits Management System (VBMS) paperless, electronic claims processing systems.

Also, the  appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The Veteran's service-connected disabilities include duodenal ulcer and hemorrhoids. 

3.  The Veteran received medical treatment on December 20, 2010, at St. Joseph Hospital, for primary symptoms of moderate pressure like substernal pain that began approximately 4 hours prior to arrival and had been intermittent since.  Such symptoms were not shown to be etiologically related to any service-connected conditions. 
 
4.  The services provided by St. Joseph Hospital were not authorized in advance by VA.

5.  The Veteran's symptoms at the time he presented and was examined at St. Joseph Hospital on December 20, 2012, were of such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.
 
6.  VA treatment facilities were reasonably available for treatment of the Veteran's symptoms on December 20, 2012.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on December 20, 2010, at St. Joseph Health System, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.53, 17.54, 17.120, 17.130, 17.1000-17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.120-17.132; Barger v. Principi, 16 Vet. App. 132 (2002).

In this regard, the provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124.  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and basis for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132.

A June 2012 letter from the Lexington VAMC advised the Veteran of the denial and the bases for denial of the claim, l and notified him of his appellate rights.  A second letter confirming the denial of the claim and providing more detailed information was issued in September 2012.  Collectively, the letters explained to the Veteran the basis for the denial of his claim, and afforded him the opportunity to present information and evidence in support of the claim.  There is no indication that there is any relevant evidence outstanding in this claim.  The Board finds the current record sufficient to make a decision on the claim.  

In this case, as explained below, the Board finds that the Veteran does not satisfy the legal requirements for payment of or reimbursement of the unauthorized medical expenses.  As such, it is the law, and not the evidence, that is dispositive.  When the law, and not the underlying facts or development of the facts, is dispositive in a matter, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (finding VCAA not applicable where law, and not factual evidence, is dispositive).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
II.  Analysis
Regarding the treatment in question, a report from St. Joseph Hospital reflects that the Veteran presented on December 20, 2010, at which time the reason for his visit was described as moderate pressure like substernal pain that began approximately 4 hours prior to arrival and has been intermittent since.  It was noted that the Veteran indicated that the pain comes and goes and lasts "maybe a minute" when present but has pressure.  The Veteran reported that when the pain was at its maximum intensity, it was an 8 on a scale of 1 to 10.  The Veteran currently described the pain as 0 on a scale of 1 to 10.  He indicated that there was no radiation of pain.  The Veteran reported that there had been no palpitations associated with the symptoms.  He reported that he had been nauseated with emesis with pain at times.  The Veteran also reported that he had experienced some dyspnea and some diaphoresis with pain; however the symptoms were not currently present. 

The examiner noted that the Veteran arrived at the emergency room in stable condition and he was in no apparent distress.  His physical examination, to include lab work was essentially normal.  The electrocardiogram revealed sinus tachycardia, however there were no acute ischemic changes.  The Veteran was placed on a cardiac monitor and his cardiac rhythm was continuously monitored.  As rapid heartbeat was shown, Nitro paste was applied and Morphine was administered.  The Veteran was re-examined and his condition improved.  The impression was noted as chest pain.  The treating emergency room physician noted that the Veteran was discharged to home in stable condition.  The Veteran was encouraged to call for a follow-up appointment within 1-2 weeks or sooner if symptoms worsen.

In a statement dated in October 2012, the Veteran indicated that he essentially decided to go to St. Joseph Hospital because his condition was critical, he had chest pains and severe vomiting.  He indicated that because of the chest pain, his daughter thought it was in the best interest and well-being to take him to St. Joseph Hospital for emergency services.


In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54. 

The Veteran has not alleged, and the evidence does not show, that he actually sought and received prior authorization from VA for the treatment he received on December 20, 2010, at St. Joseph Hospital, nor was an application for authorization made to VA within 72 hours of the services rendered.  Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature).  In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services received at St. Joseph Hospital on December 20, 2010. 


Pertinent to claims involving private treatment received without prior authorization, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible Veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728. 

The regulatory amendments made the following revisions in accordance with the Act: (1) requiring VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible Veterans under §§ 1725 and 1728; (2) extending VA's payment authority for emergency treatment received at a non-VA facility until "such time as the Veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the Veteran to a [VA] facility or other Federal facility"; and, (3) making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  The amendments likewise affected 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, 17.1008.  The effective date of these amendments was January 20, 2012.  See 76 Fed. Reg. 79067-79072 (Dec. 21, 2011).  Accordingly, the Board will apply the currently applicable regulations.  As a practical matter, however, the disposition of this claim would remain the same even if the former criteria were applied. 

As determined above, authorization for the December 20, 2010 treatment at St. Joseph Hospital was not obtained in advance, or within 72 hours of the visit.  See 38 C.F.R. § 17.54 (where an emergency exists at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission).  As a result, the claim must be considered under 38 U.S.C.A. § 1728 or § 1725, which pertain to payment for unauthorized medical expenses. 

The Veteran was seen for moderate chest pain, which is not a service-connected disability.  Moreover, there is no indication that such disability is shown to be aggravating a service-connected disability.  Further the Veteran is not shown to have a total disability permanent in nature from a service-connected disability, or that he is a participant in a vocational rehabilitation program.  Thus, the criteria for payment under 38 U.S.C.A. § 1728 are not met.

Consequently, in this case, the only possible route to payment or reimbursement of the Veteran's medical expenses incurred on December 20, 2010 would be  pursuant to the Veterans Millennium Health Care and Benefits Act, which provides that  payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  Specifically, to be eligible for reimbursement under these provisions for a nonservice-connected disorder, the Veteran must satisfy nine separate conditions:

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002. 

In order to be entitled to payment or reimbursement for medical expenses incurred without prior authorization from VA, all of the listed requirements must be met; therefore, the claim must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met). 

As such, to warrant reimbursement under  38 U.S.C.A. § 1725, the Veteran would have to be found to have treatment for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

The conditions for an emergency are defined as follows: 

The [medical services were] rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. §§ 17.120(b), 17.1002(b).  Medical evidence is not necessary to establish the existence of an emergency on admission under the prudent layperson standard.  Swinney v. Shinseki, 23 Vet. App. 257 (2009). 

The Veteran maintains that his December 20, 2010 treatment for primary symptoms of chest pain was emergent due to the fact he has a history of chest pain and high blood pressure.  The  agency of original jurisdiction found that the Veteran's condition was emergent.  However, the evidence fails to show that VA facilities were not feasibly available. In fact, the  Veteran lives in Lexington, Kentucky, the same city that the VAMC Lexington is located.  Moreover  the Board takes judicial notice that the travel distance from the Veteran's home in Lexington, Kentucky to the Lexington VAMC is less than 5 miles.  See http://www.mapquest.com.  See generally Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Courts may take judicial notice of facts not subject to reasonable dispute).  The Veteran has reported that he has been seen by VA in the past for symptoms similar to those treated at St. Joseph Hospital.  The Board also notes that when he arrived at St. Joseph Hospital, the Veteran was in stable condition and the physical examination was essentially normal, such indicates that he could have contacted VA for any symptoms experienced. 

Further, the Board again takes judicial notice that the VAMC in Lexington, Kentucky is open 24 hours, 7 days a week.  Thus, it is clear that VA facilities were feasibly available for treatment on December 20, 2010, but that the Veteran elected to be treated by a private source.  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.

Given the findings made herein, there is no basis for payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on December 20, 2010, at St. Joseph Hospital under 38 U.S.C.A. § 1725.  The Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor; here, however, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on December 20, 2010, at the St. Joseph Hospital is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


